


EXHIBIT 10.26

 

PENNSYLVANIA

 

 

PENNSYLVANIA

FULL SERVICE LEASE

 

 

353 ASSOCIATES

 

Landlord

 

and

 

GMH MILITARY HOUSING, LLC

 

Tenant

 

 

10 Campus Boulevard

Newtown Square, PA 19073

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

 

SUMMARY OF DEFINED TERMS.

1

 

 

 

 

2.

 

PREMISES.

2

 

 

 

 

3.

 

TERM.

2

 

 

 

 

4.

 

CONSTRUCTION BY LANDLORD.

2

 

 

 

 

5.

 

FIXED RENT; SECURITY DEPOSIT.

2

 

 

 

 

6.

 

INTENTIONALLY OMITTED.

3

 

 

 

 

7.

 

ELECTRICITY, TELEPHONE & INTERNET CHARGES.

3

 

 

 

 

8.

 

SIGNS; USE OF PREMISES AND COMMON AREAS.

3

 

 

 

 

9.

 

ENVIRONMENTAL MATTERS.

4

 

 

 

 

10.

 

TENANT’S ALTERATIONS.

5

 

 

 

 

11.

 

CONSTRUCTION LIENS.

6

 

 

 

 

12.

 

ASSIGNMENT AND SUBLETTING.

6

 

 

 

 

13.

 

LANDLORD’S RIGHT OF ENTRY.

8

 

 

 

 

14.

 

REPAIRS AND MAINTENANCE.

9

 

 

 

 

15.

 

INSURANCE; SUBROGATION RIGHTS.

9

 

 

 

 

16.

 

INDEMNIFICATION.

10

 

 

 

 

17.

 

QUIET ENJOYMENT.

11

 

 

 

 

18.

 

FIRE DAMAGE.

11

 

 

 

 

19.

 

SUBORDINATION; RIGHTS OF MORTGAGEE.

11

 

 

 

 

20.

 

CONDEMNATION.

12

 

 

 

 

21.

 

ESTOPPEL CERTIFICATE.

13

 

 

 

 

22.

 

DEFAULT.

13

 

 

 

 

23.

 

LANDLORD’S LIEN.

18

 

 

 

 

24.

 

LANDLORD’S REPRESENTATIONS AND WARRANTIES.

18

 

i

--------------------------------------------------------------------------------


 

25.

 

SURRENDER.

18

 

 

 

 

26.

 

RULES AND REGULATIONS.

19

 

 

 

 

27.

 

GOVERNMENTAL REGULATIONS.

19

 

 

 

 

28.

 

NOTICES.

20

 

 

 

 

29.

 

BROKERS.

20

 

 

 

 

30.

 

CHANGE OF BUILDING/PROJECT NAME.

20

 

 

 

 

31.

 

LANDLORD’S LIABILITY.

20

 

 

 

 

32.

 

AUTHORITY.

20

 

 

 

 

33.

 

NO OFFER.

20

 

 

 

 

34.

 

RENEWAL.

21

 

 

 

 

35.

 

INTENTIONALLY OMITTED.

21

 

 

 

 

36.

 

TENANT FINANCIAL INFORMATION.

21

 

 

 

 

37.

 

MISCELLANEOUS PROVISIONS.

22

 

 

 

 

38.

 

WAIVER OF TRIAL BY JURY.

23

 

 

 

 

39.

 

CONSENT TO JURISDICTION.

24

 

ii

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (“Lease”) is entered into as of the 2nd day of November, 2004,
between 353 ASSOCIATES, a Pennsylvania limited partnership (“Landlord”), and GMH
MILITARY HOUSING, LLC, a Delaware limited liability company (“Tenant”).

 

WITNESSETH

 

In consideration of the mutual covenants herein set forth, and intending to be
legally bound, the parties hereto covenant and agree as follows:

 

1.             SUMMARY OF DEFINED TERMS.

 

The following defined terms, as used in this Lease, shall have the meanings and
shall be construed as set forth below:

 

(a)           “Building”:  The Building located at 10 Campus Boulevard, Newtown
Square, Pennsylvania.

 

(b)           “Project”:  The Building, the land and all other improvements
located at 10 Campus Boulevard, Newtown Square, Pennsylvania.

 

(c)           “Premises”:  A portion of the Building which the parties stipulate
and agree is a 7,072 rentable square foot portion of the first floor of the
Building.

 

(d)           “Term”:  From the Commencement Date for a period of 60 months,
ending on the last calendar day of the month.

 

(e)           “Fixed Rent”:

 

 

 

 

 

MONTHLY

 

ANNUAL

 

LEASE YEAR

 

PER R.S.F.

 

INSTALLMENTS

 

FIXED RENT

 

 

 

 

 

 

 

 

 

Months 1-60

 

$

25.00

 

$

14,733.33

 

$

176,800.00

 

 

(f)            “Security Deposit”:  $0.

 

(g)           Intentionally Omitted.

 

(h)           “Rentable Area”: Premises   7,072 sq. ft.

 

(i)            “Permitted Uses”:  Tenant’s use of the Premises shall be limited
to general office use and storage incidental thereto. Tenant’s rights to use the
Premises shall be subject to all applicable laws and governmental rules and
regulations and to all reasonable requirements of the insurers of the Building.

 

(j)            “Tenant’s Broker”:  None

 

(k)           “Notice Address/Contact”

 

Tenant:                                                       GMH MILITARY
HOUSING, LLC

10 Campus Boulevard

Newtown Square, PA 19073

 

1

--------------------------------------------------------------------------------


 

Attn: Joseph M. Macchione

Fax No.: 610-355-8480

E-Mail: jmacchione@gmh-inc.com

 

Landlord:                                             353 ASSOCIATES

c/o GMH Communities, LP

10 Campus Boulevard

Newtown Square, PA 19073

Attn: Joseph M. Macchione

Fax No.: 610-355-8480

E-Mail: jmacchione@gmh-inc.com

 

with a copy to:                 Morgan Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn:  Richard J. Sabat

Fax No.: 877-432-9652

E-Mail: rsabat@morganlewis.com

 

(l)            “Tenant’s North American Industry Classification Number”: 531210

 

(m)          “Additional Rent”: All sums of money or charges required to be paid
by Tenant under this Lease other than Fixed Rent, whether or not such sums or
charges are designated as “Additional Rent”.

 

(n)           “Rent”: All Annual Fixed Rent, monthly installments of Annual
Fixed Rent, Fixed Rent and Additional Rent payable by Tenant to Landlord under
this Lease.

 

2.             PREMISES.

 

Landlord does hereby lease, demise and let unto Tenant and Tenant does hereby
hire and lease from Landlord the Premises for the Term, upon the provisions,
conditions and limitations set forth herein.

 

3.             TERM.

 

The Term of this Lease shall commence (the “Commencement Date”) on November 2,
2004. The Term shall expire on November 1, 2009.

 

4.             CONSTRUCTION BY LANDLORD. Landlord shall not perform any work to
the Premises. Tenant shall accept the Premises in as-is condition.

 

5.             FIXED RENT; SECURITY DEPOSIT.

 

(a)           Tenant shall pay to Landlord without notice or demand, and without
set-off, the annual Fixed Rent payable in the monthly installments of Fixed Rent
as set forth in Article 1(e), in advance on the first day of each calendar month
during the Term by check sent to Landlord at the address provided for in Section
1(k) of this Lease. Notwithstanding the immediately preceding sentence, the
first full month’s installment and the Security Deposit shall be paid upon the
execution of this Lease by Tenant by two separate checks.

 

(b)           In the event any Fixed Rent or Additional Rent, charge, fee or
other amount due from Tenant under the terms of this Lease are not paid to
Landlord when due, Tenant shall also pay as Additional Rent a service and
handling charge equal to ten (10%) percent of the total payment then due. The
aforesaid late fee shall begin to accrue on the initial date of a payment due
date, irrespective of any grace period granted hereunder. This provision shall
not prevent Landlord from exercising any other remedy herein provided or
otherwise available at law or in

 

2

--------------------------------------------------------------------------------


 

equity in the event of any default by Tenant.

 

(c)           Tenant shall be required to pay a Security Deposit of $0 under
this Lease.

 

6.             INTENTIONALLY OMITTED.

 

7.             ELECTRICITY, TELEPHONE AND INTERNET CHARGES. Charges for normal
electricity usage, phone, internet and cable services for the Premises is
included in the Fixed Rent. Landlord shall not be liable for any interruption or
delay in electric or any other utility service for any reason unless caused by
the gross negligence or willful misconduct of Landlord or its agents. Landlord
shall have the right to change the electric and other utility providers to the
Project or Building at any time. In the event Tenant uses more electricity than
the average office tenant occupying similar space, as determined in Landlord’s
sole, reasonable judgment, Landlord shall have the right to bill Tenant for such
additional costs as Additional Rent as Landlord may determine in Landlord’s sole
and reasonable judgment.

 

8.             SIGNS; USE OF PREMISES AND COMMON AREAS.

 

(a)           Landlord shall provide Tenant with standard identification signage
on all Building directories. No other signs shall be placed, erected or
maintained by Tenant at any place upon the Premises, Building or Project.

 

(b)           Tenant may use and occupy the Premises only for the express and
limited purposes stated in Article 1(i) above; and the Premises shall not be
used or occupied, in whole or in part, for any other purpose without the prior
written consent of Landlord; provided that Tenant’s right to so use and occupy
the Premises shall remain expressly subject to the provisions of “Governmental
Regulations”, Article 28 herein. No machinery or equipment shall be permitted
that shall cause vibration, noise or disturbance beyond the Premises. Tenant,
without Landlord’s consent or direction, shall not “vacate” the Premises at any
time during the Term, nor permit the Premises to remain unoccupied. “Vacate”
shall be defined as Tenant’s ceasing to use the Premises for its Permitted Use
or the removal of substantially all of its furniture and equipment and personal
property from the Premises.

 

(c)           Tenant shall not overload any floor or part thereof in the
Premises or the Building, including any public corridors or elevators therein,
bringing in, placing, storing, installing or removing any large or heavy
articles, and Landlord may prohibit, or may direct and control the location and
size of, safes and all other heavy articles,  and may require, at Tenant’s sole
cost and expense, supplementary supports of such material and dimensions as
Landlord may deem necessary to properly distribute the weight.

 

(d)           Tenant shall not install in or for the Premises, without
Landlord’s prior written approval, any equipment which requires more electric
current than Landlord is required to provide under this Lease, and Tenant shall
ascertain from Landlord the maximum amount of load or demand for or use of
electrical current which can safely be permitted in and for the Premises, taking
into account the capacity of electric wiring in the Building and the Premises
and the needs of Building common areas (interior and exterior) and the
requirements of other tenants of the Building, Tenant and shall not in any event
connect a greater load than such safe capacity.

 

(e)           Tenant shall not commit or suffer any waste upon the Premises,
Building or Project or any nuisance, or do any other act or thing which may
disturb the quiet enjoyment of any other tenant in the Building or Project.

 

(f)            Tenant shall have the right, non-exclusive and in common with
others, to use the exterior paved driveways and walkways of the Building for
vehicular and pedestrian access to the Building. Tenant shall also have the
right, in common with other tenants of the Building and Landlord, to use the
designated parking areas of the Project for the parking of automobiles of Tenant
and its employees and business visitors, incident to Tenant’s permitted use of
the Premises; provided that Landlord shall have the right to restrict or limit
Tenant’s utilization of the parking areas in the event the same become
overburdened and in such case to equitably allocate on proportionate basis or
assign parking spaces among Tenant and the other tenants of the Building.

 

3

--------------------------------------------------------------------------------


 

9.             ENVIRONMENTAL MATTERS.

 

(a)           Hazardous Substances.

 

(i)            Tenant shall not, except as provided in subparagraph (ii) below,
bring or otherwise cause to be brought or permit any of its agents, employees,
contractors or invitees to bring in, on or about any part of the Premises,
Building or Project, any hazardous substance or hazardous waste in violation of
law, as such terms are or may be defined in (x) the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. 9601 et seq., as the same
may from time to time be amended, and the regulations promulgated pursuant
thereto (“CERCLA”); the United States Department of Transportation Hazardous
Materials Table (49 CFR 172.102); by the Environmental Protection Agency as
hazardous substances (40 CFR Part 302); the Clean Air Act; and the Clean Water
Act, and all amendments, modifications or supplements thereto; and/or (y) any
other rule, regulation, ordinance, statute or requirements of any governmental
or administrative agency regarding the environment (collectively, (x) and (y)
shall be referred to as an  “Applicable Environmental Law”).

 

(ii)           Tenant may bring to and use at the Premises hazardous substances
incidental to its normal business operations under the NAI Code referenced in
article 1(m) above in the quantities reasonably required for Tenant’s normal
business consistent with its occupancy pursuant to the Prior Leases and in
accordance with Applicable Environmental Laws. Tenant shall store and handle
such substances in strict accordance with Applicable Environmental Laws. From
time to time promptly following a request to Landlord, Tenant shall provide
Landlord with documents identifying the hazardous substances stored or used by
Tenant on the Premises and describing the chemical properties of such substances
and such other information reasonably requested by Landlord or Tenant. Prior to
the expiration or sooner termination of this Lease, Tenant shall remove all
hazardous substances from the Premises and shall provide Landlord with an
inspection report from an independent environmental engineer certifying that the
Premises and the land surrounding the Premises are free of contamination from
hazardous substances and hazardous wastes. The provisions of this paragraph
shall be personal to Tenant and, in the event Tenant ceases to occupy the
Premises, Landlord’s approval to store and use hazardous substances shall
automatically terminate.

 

(iii)          Tenant shall defend, indemnify and hold harmless Landlord and
their respective affiliates, employees and agents from and against any and all
third-party claims, actions, damages, liability and expense (including all
attorney’s, consultant’s and expert’s fees, expenses and liabilities incurred in
defense of any such claim or any action or proceeding brought thereon) arising
from Tenant’s storage and use of hazardous substances on the Premises including,
without limitation, any and all costs incurred by Landlord because of any
investigation of the Project or any cleanup, removal or restoration of the
Project to remove or remediate hazardous  or hazardous wastes deposited by
Tenant. Without limitation of the foregoing, if Tenant, its officers, employees,
agents, contractors, licensees or invitees cause contamination of the Premises
by any hazardous substances, Tenant shall promptly at its sole expense, take any
and all necessary actions to return the Premises to the condition existing prior
to such contamination, or in the alternative take such other remedial steps as
may be required by law or recommended by Landlord’s environmental consultant.

 

(b)           NAI Numbers.

 

(i)            Tenant represents and warrants that Tenant’s NAI number as
designated in the North American Industry Classification System Manual prepared
by the Office of Management and Budget, and as set forth in Article 1(l) hereof,
is correct. Tenant represents that the specific activities intended to be
carried on in the Premises are in accordance with Article 1(i).

 

(ii)           Except as provided in Article 9(a)(ii), Tenant shall not engage
in operations at the Premises which involve the generation, manufacture,
refining, transportation, treatment, storage, handling or disposal of “hazardous
substances” or “hazardous waste” as such terms are defined under any Applicable
Environmental Law. Tenant further covenants that it will not cause or permit to
exist any “release” or “discharge”

 

4

--------------------------------------------------------------------------------


 

(as such term is defined under Applicable Environmental Laws) on or about the
Premises.

 

(iii)          Tenant shall, at its expense, comply with all requirements of
Applicable Environmental Laws pertaining thereto.

 

(iv)          In addition, upon written notice of Landlord, Tenant shall
cooperate with Landlord in obtaining Applicable Environmental Laws approval of
any transfer of the Buildings. Specifically in that regard, Tenant agrees that
it shall (1) execute and deliver all affidavits, reports, responses to
questions, applications or other filings required by Landlord and related to
Tenant’s activities at the Premises, (2) allow inspections and testing of the
Premises during normal business hours, and (3) as respects the Premises, perform
any requirement reasonably required by Landlord necessary for the receipt of
approvals under Applicable Environmental Laws, provided the foregoing shall be
at no out-of-pocket cost or expense to Tenant except for clean-up and
remediation costs arising from Tenant’s violation of this Article 9.

 

(c)           Additional Terms.

 

(i)            In the event of Tenant’s failure to comply in full with this
Article, Landlord may, after written notice to Tenant and Tenant’s failure to
cure within thirty (30) days of its receipt of such notice, at Landlord’s
option, perform any and all of Tenant’s obligations as aforesaid and all costs
and expenses incurred by Landlord in the exercise of this right all be deemed to
be Additional Rent payable on demand and with interest at the Default Rate.

 

(ii)           The parties acknowledge and agree that Tenant shall not be held
responsible for any environmental issue at the Premises unless such issue was
caused by an action or omission of Tenant or its agents, employees, consultants
or invitees.

 

(d)           Survival.                This Article 9 shall survive the
expiration or sooner termination of this Lease.

 

10.           TENANT’S ALTERATIONS.

 

Tenant will not cut or drill into or secure any fixture, apparatus or equipment
or make alterations, improvements or physical additions (collectively,
“Alterations”) of any kind to any part of the Premises without first obtaining
the written consent of Landlord, such consent not to be unreasonably withheld.
Alterations shall, at Landlord’s option, be done by Landlord at Tenant’s sole
cost and expense. Landlord’s consent shall not be required for (i) the
installation of any office equipment including internal partitions which do not
require disturbance of any structural elements or systems within the Building or
(ii) minor work, including decorations, which does not require disturbance of
any structural elements or systems within the Building and which costs in the
aggregate less than $5,000. If no approval is required or if Landlord approves
Tenant’s Alterations and agrees to permit Tenant’s contractors to do the work,
Tenant, prior to the commencement of labor or supply of any materials, must
furnish to Landlord (i) a duplicate or original policy or certificates of
insurance evidencing (a) general public liability insurance for personal injury
and property damage in the minimum amount of $3,000,000.00 combined single
limit, (b) statutory workman’s compensation insurance, and (c) employer’s
liability insurance from each contractor to be employed (all such policies shall
be non-cancelable without thirty (30) days prior written notice to Landlord and
shall be in amounts and with companies satisfactory to Landlord); (ii)
construction documents prepared and sealed by a registered Pennsylvania
architect if such alteration causes the aggregate of all Alterations to be in
excess of $10,000; (iii) all applicable building permits required by law; and
(iv) an executed, effective Waiver of Mechanics Liens from such contractors and
all sub-contractors in states allowing for such waivers or the cost of such
alteration must be bonded by Tenant. Any approval by Landlord permitting Tenant
to do any or cause any work to be done in or about the Premises shall be and
hereby is conditioned upon Tenant’s work being performed by workmen and
mechanics working in harmony and not interfering with labor employed by
Landlord, Landlord’s mechanics or their contractors or by any other tenant or
their contractors. If at any time any of the workmen or mechanics performing any
of Tenant’s work shall be unable to work in harmony or shall interfere with any
labor employed by Landlord, other tenants or their respective mechanics and
contractors, then the permission granted by Landlord to Tenant

 

5

--------------------------------------------------------------------------------


 

permitting Tenant to do or cause any work to be done in or about the Premises,
may be withdrawn by Landlord upon forty-eight (48) hours written notice to
Tenant.

 

All Alterations (whether temporary or permanent in character) made in or upon
the Premises, either by Landlord or Tenant, shall be Landlord’s property upon
installation and shall remain on the Premises without compensation to Tenant
unless Landlord provides written notice to Tenant to remove same at the
expiration of the Lease, in which event Tenant shall promptly remove such
Alterations and restore the Premises to good order and condition. At Lease
termination, all furniture, movable trade fixtures and equipment (including
telephone, security and communication equipment system wiring and cabling)
shall, at Landlord’s option, be removed by Tenant and shall be accomplished in a
good and workmanlike manner so as not to damage the Premises or Building and in
such manner so as not to disturb other tenants in the Building. All such
installations, removals and restoration shall be accomplished in a good and
workmanlike manner so as not to damage the Premises or Building and in such
manner so as not to disturb other tenants in the Building. If Tenant fails to
remove any items required to be removed pursuant to this Article, Landlord may
do so and the reasonable costs and expenses thereof shall be deemed Additional
Rent hereunder and shall be reimbursed by Tenant to Landlord within fifteen (15)
business days of Tenant’s receipt of an invoice therefor from Landlord.

 

11.           CONSTRUCTION LIENS.

 

(a)           Tenant will not suffer or permit any contractor’s, subcontractor’s
or supplier’s lien (a “Construction Lien”) to be filed against the Premises or
any part thereof by reason of work, labor services or materials supplied or
claimed to have been supplied to Tenant; and if any Construction Lien shall at
any time be filed against the Premises or any part thereof, Tenant, within ten
(10) days after notice of the filing thereof, shall cause it to be discharged of
record by payment, deposit, bond, order of a court of competent jurisdiction or
otherwise. If Tenant shall fail to cause such Construction Lien to be discharged
within the period aforesaid, then in addition to any other right or remedy,
Landlord may, but shall not be obligated to, discharge it either by paying the
amount claimed to be due or by procuring the discharge of such lien by deposit
or by bonding proceedings. Any amount so paid by Landlord, plus all of
Landlord’s costs and expenses associated therewith (including, without
limitation, reasonable legal fees), shall constitute Additional Rent payable by
Tenant under this Lease and shall be paid by Tenant to Landlord on demand with
interest from the date of advance by Landlord at the Default Rate.

 

(b)           Nothing in this Lease, or in any consent to the making of
alterations or improvements shall be deemed or construed in any way as
constituting authorization by Landlord for the making of any alterations or
additions by Tenant within the meaning of 49 P.S. Sections 1101-1902, as
amended, or under the Contractor and Subcontractor Payment Act or any amendment
thereof, or constituting a request by Landlord, express or implied, to any
contractor, subcontractor or supplier for the performance of any labor or the
furnishing of any materials for the use or benefit of Landlord.

 

12.           ASSIGNMENT AND SUBLETTING.

 

(a)           Subject to the remaining subsections of Article 12, except as
expressly permitted pursuant to this section, Tenant shall not, without the
prior written consent of Landlord, such consent not to be unreasonably withheld,
assign, transfer or hypothecate this Lease or any interest herein or sublet the
Premises or any part thereof. Any of the foregoing acts without such consent
shall be void and shall, at the option of Landlord, terminate this Lease.
Subject to subparagraph 12(i) below, this Lease shall not, nor shall any
interest herein, be assignable as to the interest of Tenant by operation of law
or by merger, consolidation or asset sale, without the written consent of
Landlord.

 

(b)           If at any time or from time to time during the term of this Lease
Tenant desires to assign this Lease or sublet all or any part of the Premises,
Tenant shall give notice to Landlord of such desire, including the name, address
and contact party for the proposed assignee or subtenant, a description of such
party’s business history, the effective date of the proposed assignment or
sublease (including the proposed occupancy date by the proposed assignee or
sublessee), and in the instance of a proposed sublease, the square footage to be
subleased, a

 

6

--------------------------------------------------------------------------------


 

floor plan professionally drawn to scale depicting the proposed sublease area, 
and a statement of the duration of the proposed sublease (which shall in any and
all events expire by its terms prior to the scheduled expiration of this Lease,
and immediately upon the sooner termination hereof). Landlord may, at its
option, and in its sole and absolute discretion, exercisable by notice given to
Tenant within sixty (60) days next following Landlord’s receipt of Tenant’s
notice (which notice from Tenant shall, as a condition of its effectiveness,
include all of the above-enumerated information), elect to recapture the
Premises if Tenant is proposing to sublet or assign the Premises or such portion
as is proposed by Tenant to be sublet (and in each case, the designated and
non-designated parking spaces included in this demise, or a pro-rata portion
thereof in the instance of the recapture of less than all of the Premises), and
terminate this Lease with respect to the space being recaptured.

 

(c)           If Landlord elects to recapture the Premises or a portion thereof
as aforesaid, then from and after the effective date thereof as approved by
Landlord, after Tenant shall have fully performed such obligations as are
enumerated herein to be performed by Tenant in connection with such recapture,
and except as to obligations and liabilities accrued and unperformed (and any
other obligations expressly stated in this Lease to survive the expiration or
sooner termination of this Lease), Tenant shall be released of and from all
lease obligations thereafter otherwise accruing with respect to the Premises (or
such lesser portion as shall have been recaptured by Landlord). The Premises, or
such portion thereof as Landlord shall have elected to recapture, shall be
delivered by Tenant to Landlord free and clear of all furniture, furnishings,
personal property and removable fixtures, with Tenant repairing and restoring
any and all damage to the Premises resulting from the installation, handling or
removal thereof, and otherwise in the same condition as Tenant is, by the terms
of this Lease, required to redeliver the Premises to Landlord upon the
expiration or sooner termination of this Lease. Upon the completion of any
recapture and termination as provided herein, Tenant’s Fixed Rent and other
monetary obligations hereunder shall be adjusted pro-rated based upon the
reduced rentable square footage then comprising the Premises.

 

(d)           If Landlord provides written notification to Tenant electing not
to recapture the Premises (or so much thereof as Tenant had proposed to
sublease), then Tenant may proceed to market the designated space and may
complete such transaction and execute an assignment of this Lease or a sublease
agreement (in each case in form acceptable to Landlord) within a period of five
(5) months next following Landlord’s notice to Tenant that it declines to
recapture such space, provided that Tenant shall have first obtained in any such
case the prior written consent of Landlord to such transaction, which consent
shall not be unreasonably withheld. If, however, Tenant shall not have assigned
this Lease or sublet the Premises with Landlord’s prior written consent as
aforesaid within five (5) months next following Landlord’s notice to Tenant that
Landlord declines to recapture the Premises (or such portion thereof as Tenant
initially sought to sublease), then in such event, Tenant shall again be
required to request Landlord’s consent to the proposed transaction, whereupon
Landlord’s right to recapture the Premises (or such portion as Tenant shall
desire to sublease) shall be renewed upon the same terms and as otherwise
provided in subsection (b) above.

 

For purposes of this Section 12(d), and without limiting the basis upon which
Landlord may withhold its consent to any proposed assignment or sublease, the
parties agree that it shall not be unreasonable for Landlord to withhold its
consent to such assignment or sublease if: (i) the proposed assignee or
sublessee shall have a net worth which is not acceptable to Landlord in
Landlord’s reasonable discretion; (ii) the proposed assignee or sublessee shall
have no reliable credit history or an unfavorable credit history, or other
reasonable evidence exists that the proposed assignee or sublessee will
experience  difficulty in satisfying its financial or other obligations under
this Lease;  (iii) the proposed assignee of sublessee, in Landlord’s reasonable
opinion, is not reputable and of good character; (iv) the portion of the
Premises requested to be subleased renders the balance of the Premises
unleasable as a separate area; (v) Tenant is proposing a sublease at a rental or
subrental rate which is less than the then fair market rental rate for the
portion of the Premises being subleased or assigned, or Tenant is proposing to
assign or sublease to an existing tenant of the Building or another property
owned by Landlord or by its partners, or to another prospect with whom Landlord
or its partners, or their affiliates are then negotiating; (vi) the proposed
assignee or sublessee will cause Landlord’s existing parking facilities to be
reasonably inadequate, or in violation of code requirements, or require Landlord
to increase the parking area or the number of parking spaces to meet code
requirements, or the nature of such party’s business shall reasonably require
more than four (4) parking spaces per 1,000 rentable square feet of floor space,
or (vii) the nature of such party’s proposed business operation would or

 

7

--------------------------------------------------------------------------------


 

might reasonably permit or require the use of the Premises in a manner
inconsistent with the “Permitted Use” specified herein, would or might
reasonably otherwise be in conflict with express provisions of this Lease, 
would or might reasonably violate the terms of  any other lease for the
Building, or would, in Landlord’s reasonable judgement, otherwise be
incompatible with other tenancies in the Building.

 

(e)           Any sums or other economic consideration received by Tenant as a
result of any subletting, assignment or license (except rental or other payments
received which are attributable to the amortization of the cost of leasehold
improvements made to the sublet or assigned portion of the premises by Tenant
for subtenant or assignee, and other reasonable expenses incident to the
subletting or assignment, including standard leasing commissions) whether
denominated rentals under the sublease or otherwise, which exceed, in the
aggregate, the total sums which Tenant is obligated to pay Landlord under this
Lease (prorated to reflect obligations allocable to that portion of the premises
subject to such sublease or assignment) shall be divided evenly between Landlord
and Tenant, with Landlord’s portion being payable to Landlord as Additional
Rental under this Lease without affecting or reducing any other obligation of
Tenant hereunder.

 

(f)            Regardless of Landlord’s consent, no subletting or assignment
shall release Tenant of Tenant’s obligation or alter the primary liability of
Tenant to pay the Rent and to perform all other obligations to be performed by
Tenant hereunder. The acceptance of rental by Landlord from any other person
shall not be deemed to be a waiver by Landlord of any provision hereof. Consent
to one assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by any assignee of Tenant or
any successor of Tenant in the performance of any of the terms hereof, Landlord
may proceed directly against Tenant without the necessity of exhausting remedies
against such assignee or successor.

 

(g)           In the event that (i) the Premises or any part thereof are sublet
and Tenant is in default under this Lease, or (ii) this Lease is assigned by
Tenant, then, Landlord may collect Rent from the assignee or subtenant and apply
the net amount collected to the rent herein reserved; but no such collection
shall be deemed a waiver of the provisions of this Article 12 with respect to
assignment and subletting, or the acceptance of such assignee or subtenant as
Tenant hereunder, or a release of Tenant from further performance of the
covenants herein contained.

 

(h)           In connection with each proposed assignment or subletting of the
Premises by Tenant, Tenant shall pay to Landlord (i) an administrative fee of
$250 per request (including requests for non-disturbance agreements and
Landlord’s or its lender’s waivers) in order to defer Landlord’s administrative
expenses arising from such request, plus (ii) Landlord’s reasonable attorneys’
fees.

 

(i)            Tenant may, after notice to, but without the consent of Landlord,
assign this Lease to an affiliate (i.e., a corporation 50% or more of whose
capital stock is owned by the same stockholders owning 50% or more of Tenant’s
capital stock), parent or subsidiary corporation of Tenant or to a corporation
to which it sells or assigns all of substantially all of its assets or stock or
with which it may be consolidated or merged (“Affiliate”), provided such
purchasing, consolidated, merged, affiliated or subsidiary corporation shall, in
writing, assume and agree to perform all of the obligations of Tenant under this
Lease, shall have a net worth at least equal to $10,000,000, and it shall
deliver such assumption with a copy of such assignment to Landlord within ten
(10) days thereafter, and provided further that Tenant shall not be released or
discharged from any liability under this Lease by reason of such assignment.

 

(j)            Anything in this Article 12 to the contrary notwithstanding, no
assignment or sublease shall be permitted under this Lease if Tenant is in
default at the time of such assignment or has previously defaulted (irrespective
of the fact that Tenant cured such default) more than twice in connection with
any of its monetary obligations under this Lease and such monetary defaults
aggregate in excess of $20,000.

 

13.           LANDLORD’S RIGHT OF ENTRY.

 

Landlord and persons authorized by Landlord may enter the Premises at all
reasonable times upon

 

8

--------------------------------------------------------------------------------


 

reasonable advance notice (except in the case of an emergency in which case no
prior notice is necessary) for the purpose of inspections, repairs, alterations
to adjoining space, appraisals, or other reasonable purposes; including
enforcement of Landlord’s rights under this Lease. Landlord shall not be liable
for inconvenience to or disturbance of Tenant by reason of any such entry;
provided, however, that in the case of repairs or work, such shall be done, so
far as practicable, so as to not unreasonably interfere with Tenant’s use of the
Premises. Provided, however, that such efforts shall not require Landlord to use
overtime labor unless Tenant shall pay for the increased costs to be incurred by
Landlord for such overtime labor. Landlord also shall have the right to enter
the Premises at all reasonable times after giving prior oral notice to Tenant,
to exhibit the Premises to any prospective purchaser and/or mortgagee. Landlord
also shall have the right to enter the Premises at all reasonable times after
giving prior oral notice to Tenant, to exhibit the Premises to any prospective
tenants.

 

14.           REPAIRS AND MAINTENANCE.

 

(a)           Except as specifically otherwise provided in subparagraphs (b) and
(c) of this Article, Tenant, at its sole cost and expense and throughout the
Term of this Lease, shall keep and maintain the Premises in good order and
condition (reasonable wear and tear excepted), free of accumulation of dirt and
rubbish. Landlord shall, upon written notice from Tenant, promptly make all
repairs to the Premises (except for any Alterations made by Tenant to the Base
Building Specifications) necessary to keep and maintain such good order and
condition and shall charge Tenant by invoice for the cost of such repairs at
Landlord’s standard rates (such rate to be competitive with the market rate for
such services). Such charges shall be considered Additional Rent and shall be
payable by Tenant within thirty (30) days of delivery of an invoice. When used
in this Article 14, the term “repairs” shall include replacements and renewals
when necessary.

 

(b)           Landlord, throughout the Term of this Lease and at Landlord’s sole
cost and expenses, shall make all necessary repairs to the footings and
foundations and the structural steel columns and girders forming a part of the
Premises.

 

(c)           Landlord shall maintain all HVAC systems, plumbing and electric
systems serving the Building and the Premises.

 

(d)           Landlord, throughout the Term of this Lease, shall make all
necessary repairs to the Building outside of the Premises and the common areas,
including the roof, walls, exterior portions of the Premises and the Building,
utility lines, equipment and other utility facilities in the Building, which
serve more than one tenant of the Building, and to any driveways, sidewalks,
curbs, loading, parking and landscaped areas, and other exterior improvements
for the Building; provided, however, that Landlord shall have no responsibility
to make any repairs unless and until Landlord receives written notice of the
need for such repair or Landlord has actual knowledge of the need to make such
repair.

 

(e)           Landlord shall keep and maintain all common areas appurtenant to
the Building and any sidewalks, parking areas, curbs and access ways adjoining
the Property in a clean and orderly condition, free of accumulation of dirt,
rubbish, snow and ice, and shall keep and maintain all landscaped areas in a
neat and orderly condition.

 

(f)            Notwithstanding anything herein to the contrary, repairs to the
Premises, Building or Project and its appurtenant common areas made necessary by
a negligent or willful act or omission of Tenant or any employee, agent,
contractor, or invitee of Tenant shall be made at the sole cost and expense of
Tenant, except to the extent of insurance proceeds received by Landlord.

 

(g)           Landlord shall provide Tenant with janitorial services for the
Premises Monday through Friday of each week in accordance with guidelines as may
be set forth by Landlord from time to time.

 

9

--------------------------------------------------------------------------------


 

15.           INSURANCE; SUBROGATION RIGHTS.

 

(a)           Tenant shall obtain and keep in force at all times during the term
hereof, at its own expense, commercial general liability insurance including
contractual liability and personal injury liability and all similar coverage,
with combined single limits of $1,000,000.00 on account of bodily injury to or
death of one or more persons as the result of any one accident or disaster and
on account of damage to property, or in such other amounts as Landlord may from
time to time require. Tenant shall also require its movers to procure and
deliver to Landlord a certificate of insurance naming Landlord as an additional
insured.

 

(b)           All liability insurance required hereunder shall not be subject to
cancellation without at least thirty (30) days prior notice to all insureds, and
shall name Landlord and Tenant as insureds, as their interests may appear, and,
if requested by Landlord, shall also name as an additional insured any mortgagee
or holder of any mortgage which may be or become a lien upon any part of the
Premises. Prior to the commencement of the Term, Tenant shall provide Landlord
with certificates which evidence that the coverages required have been obtained
for the policy periods. Tenant shall also furnish to Landlord throughout the
term hereof replacement certificates at least thirty (30) days prior to the
expiration dates of the then current policy or policies. All the insurance
required under this Lease shall be issued by insurance companies authorized to
do business in the Commonwealth of Pennsylvania with a financial rating of at
least an A-X as rated in the most recent edition of Best’s Insurance Reports and
in business for the past five years. The limit of any such insurance shall not
limit the liability of Tenant hereunder. If Tenant fails to procure and maintain
such insurance, Landlord may, but shall not be required to, procure and maintain
the same, at Tenant’s expense to be reimbursed by Tenant as Additional Rent
within ten (10) days of written demand. Any deductible under such insurance
policy or self-insured retention under such insurance policy in excess of Twenty
Five Thousand ($25,000) must be approved by Landlord in writing prior to
issuance of such policy. Tenant shall not self-insure without Landlord’s prior
written consent. The policy limits set forth herein shall be subject to periodic
review, and Landlord reserves the right to require that Tenant increase the
liability coverage limits if, in the reasonable opinion of Landlord, the
coverage becomes inadequate or is less than commonly maintained by tenants of
similar buildings in the area making similar uses.

 

(c)           Landlord shall obtain and maintain the following insurance during
the Term of this Lease:  (i) replacement cost insurance including “special form”
property insurance on the Building and on the Project, and (ii) commercial
general liability insurance (including bodily injury and property damage)
covering Landlord’s operations at the Project in amounts reasonably required by
the Landlord’s lender or Landlord.

 

(d)           Each party hereto, and anyone claiming through or under them by
way of subrogation, waives and releases any cause of action it might have
against the other party and their respective employees, officers, members,
partners, trustees and agents, on account of any loss or damage that is insured
against under any insurance policy required to be obtained hereunder (to the
extent that such loss or damage is recoverable under such insurance policy) that
covers the Project, Building or Premises, Landlord’s or Tenant’s fixtures,
personal property, leasehold improvements or business and which names Landlord
or Tenant, as the case may be, as a party insured. Each party hereto agrees that
it will cause its insurance carrier to endorse all applicable policies waiving
the carrier’s right of recovery under subrogation or otherwise against the other
party. During any period while such waiver of right of recovery is in effect,
each party shall look solely to the proceeds of such policies for compensation
for loss, to the extent such proceeds are paid under such policies.

 

16.           INDEMNIFICATION.

 

Tenant shall defend, indemnify and hold harmless Landlord and their respective
affiliates, employees and agents from and against any and all third-party
claims, actions, damages, liability and expense (including all reasonable
attorney’s fees, expenses and liabilities incurred in defense of any such claim
or any action or proceeding brought thereon) arising from (i) Tenant’s improper
use of the Premises, (ii) the improper conduct of Tenant’s business, (iii) any
activity, work or things done, permitted or suffered by Tenant or its agents,
licensees or invitees in or about the Premises or elsewhere contrary to the
requirements of the Lease, (iv) any breach or default in the performance of any
obligation of Tenant’s part to be performed under the terms of this Lease, and
(v) any negligence or willful act of Tenant or any of Tenant’s agents,
contractors, employees or invitees. Without limiting the generality of the
foregoing, the obligations of Tenant shall include any case in which Landlord
shall be made a party to any

 

10

--------------------------------------------------------------------------------


 

litigation arising out of Tenant’s use or occupancy of the Premises and
commenced by or against Tenant, its agents, subtenants, licensees,
concessionaires, contractors, customers or employees, then Tenant shall defend,
indemnify and hold harmless Landlord and shall pay all costs, expenses and
reasonable attorney’s fees incurred or paid by Landlord in connection with such
litigation, after notice to Tenant and Tenant’s refusal to defend such
litigation, and upon notice from Landlord shall defend the same at Tenant’s
expense by counsel satisfactory to Landlord.

 

17.           QUIET ENJOYMENT.

 

Provided Tenant has performed all of the terms and conditions of this Lease,
including the payment of Fixed Rent and Additional Rent, to be performed by
Tenant, Tenant shall peaceably and quietly hold and enjoy the Premises for the
Term, without hindrance from Landlord, or anyone claiming by through or under
Landlord under and subject to the terms and conditions of this Lease and of any
mortgages now or hereafter affecting all of or any portion of the Premises.

 

18.           FIRE DAMAGE.

 

(a)           Except as provided below, in case of damage to the Premises by
fire or other insured casualty, Landlord shall repair the damage. Such repair
work shall be commenced promptly following notice of the damage and completed
with due diligence, taking into account the time required for Landlord to effect
a settlement with and procure insurance proceeds from the insurer, except for
delays due to governmental regulation, scarcity of or inability to obtain labor
or materials, intervening acts of God or other causes beyond Landlord’s
reasonable control.

 

(b)           Notwithstanding the foregoing, if (i) the damage is of a nature or
extent that, in Landlord’s reasonable judgment (to be communicated to Tenant
within sixty (60) days from the date of the casualty), the repair and
restoration work would require more than two hundred ten (210) consecutive days
to complete after the casualty (assuming normal work crews not engaged in
overtime), or (ii) if more than thirty (30%) percent of the total area of the
Building is extensively damaged, or (iii) the casualty occurs in the last Lease
Year of the Term and Tenant has not exercised a renewal right, either party
shall have the right to terminate this Lease and all the unaccrued obligations
of the parties hereto, by sending written notice of such termination to the
other within ten (10) days of Tenant’s receipt of the notice from Landlord
described above. Such notice is to specify a termination date no less than
fifteen (15) days after its transmission.

 

(c)           If the insurance proceeds received by Landlord as dictated by the
terms and conditions of any financing then existing on the Building, (excluding
any rent insurance proceeds) would not be sufficient to pay for repairing the
damage or are required to be applied on account of any mortgage which encumbers
any part of the Premises or Building, or if the nature of loss is not covered by
Landlord’s fire insurance coverage, Landlord may elect either to (i) repair the
damage as above provided notwithstanding such fact or (ii) terminate this Lease
by giving Tenant notice of Landlord’s election as aforesaid.

 

(d)           In the event Landlord has not completed restoration of the
Premises within two hundred ten (210) days from the date of casualty (subject to
delay due to weather conditions, shortages of labor or materials or other
reasons beyond Landlord’s control, Tenant may terminate this Lease by written
notice to Landlord within thirty (30) business days following the expiration of
such 210 day period (as extended for reasons beyond Landlord’s control as
provided above) unless, within thirty (30) business days following receipt of
such notice, Landlord has substantially completed such restoration and delivered
the Premises to Tenant for occupancy. Notwithstanding the foregoing, in the
event Tenant is responsible for the aforesaid casualty, Tenant shall not have
the right to terminate this Lease if Landlord is willing to rebuild and restore
the Premises.

 

(e)           In the event of damage or destruction to the Premises or any part
thereof, Tenant’s obligation to pay Fixed Rent and Additional Rent shall be
equitably adjusted or abated.

 

11

--------------------------------------------------------------------------------


 

19.           SUBORDINATION; RIGHTS OF MORTGAGEE.

 

(a)           This Lease shall be subject and subordinate at all times to the
lien of any mortgages now or hereafter placed upon the Premises, Building and/or
Project and land of which they are a part without the necessity of any further
instrument or act on the part of Tenant to effectuate such subordination. Tenant
further agrees to execute and deliver upon demand such further instrument or
instruments evidencing such subordination of this Lease to the lien of any such
mortgage and such further instrument or instruments of attornment as shall be
desired by any mortgagee or proposed mortgagee or by any other person.
Notwithstanding the foregoing, any mortgagee may at any time subordinate its
mortgage to this Lease, without Tenant’s consent, by notice in writing to
Tenant, and thereupon this Lease shall be deemed prior to such mortgage without
regard to their respective dates of execution and delivery and in that event
such mortgagee shall have the same rights with respect to this Lease as though
it had been executed prior to the execution and delivery of the mortgage. Upon
written request of Tenant, Landlord shall use its reasonable efforts to deliver
a subordination, attornment and nondisturbance agreement (“Nondisturbance
Agreement”) from Landlord’s Mortgagee, on each such mortgagee’s standard form,
which shall provide, inter alia, that the leasehold estate granted to Tenant
under this Lease will not be terminated or disturbed by reason of the
foreclosure of the mortgage held by Landlord’s Mortgagee, so long as Tenant
shall not be in default under this Lease and shall pay all sums due under this
Lease without offsets or defenses thereto and shall fully perform and comply
with all of the terms, covenants and conditions of this Lease on the part of
Tenant to be performed and/or complied with, and in the event a mortgagee or its
respective successor or assigns shall enter into and lawfully become possessed
of the Premises covered by this Lease and shall succeed to the rights of
Landlord hereunder, Tenant will attorn to the successor as its landlord under
this Lease and, upon the request of such successor landlord, Tenant will execute
and deliver an attornment agreement in favor of the successor landlord.

 

(b)           In the event Landlord shall be or is alleged to be in default of
any of its obligations owing to Tenant under this Lease, Tenant agrees to give
to the holder of any mortgage (collectively the “Mortgagee”) now or hereafter
placed upon the Premises, Building and/or Project, notice by overnight mail of
any such default which Tenant shall have served upon Landlord, provided that
prior thereto Tenant has been notified in writing (by way of Notice of
Assignment of Rents and/or Leases or otherwise in writing to Tenant) of the name
and addresses of any such Mortgagee. Tenant shall not be entitled to exercise
any right or remedy as there may be because of any default by Landlord without
having given such notice to the Mortgagee, if required to do so; and Tenant
further agrees that if Landlord shall fail to cure such default the Mortgagee
shall have thirty (30) additional days (measured from the later of the date on
which the default should have been cured by Landlord or the Mortgagee’s receipt
of such notice from Tenant), within which to cure such default, provided that if
such default be such that the same could not be cured within such period and
Mortgagee is diligently pursuing the remedies necessary to effectuate the cure
(including but not limited to foreclosure proceedings if necessary to effectuate
the cure); then Tenant shall not exercise any right or remedy as there may be
arising because of Landlord’s default, including but not limited to, termination
of this Lease as may be expressly provided for herein or available to Tenant as
a matter of law, if the Mortgagee either has cured the default within such time
periods, or as the case may be, has initiated the cure of same within such
period and is diligently pursuing the cure of same as aforesaid.

 

20.           CONDEMNATION.

 

(a)           If more than twenty (20%) percent of the floor area of the
Premises is taken or condemned for a public or quasi-public use (a sale in lieu
of condemnation to be deemed a taking or condemnation for purposes of this
Lease), this Lease shall, at either party’s option, terminate as of the date
title to the condemned real estate vests in the condemnor, and the Fixed Rent
and Additional Rent herein reserved shall be apportioned and paid in full by
Tenant to Landlord to that date and all rent prepaid for period beyond that date
shall forthwith be repaid by Landlord to Tenant and neither party shall
thereafter have any liability hereunder.

 

(b)           If less than twenty (20%) percent of the floor area of the
Premises is taken or if neither Landlord nor Tenant have elected to terminate
this Lease pursuant to the preceding sentence, Landlord shall do such work as
may be reasonably necessary to restore the portion of the Premises not taken to
tenantable condition for Tenant’s uses, but shall not be required to expend more
than the net award Landlord reasonably expects to be available for restoration
of the Premises. If Landlord determines that the damages available for
restoration of the Building and/or Project will not be sufficient to pay the
cost of restoration, or if the condemnation damage award is

 

12

--------------------------------------------------------------------------------


 

required to be applied on account of any mortgage which encumbers any part of
the Premises, Building and/or Project, Landlord may terminate this Lease by
giving Tenant thirty (30) days prior notice specifying the termination date.

 

(c)           If this Lease is not terminated after any such taking or
condemnation, the Fixed Rent and the Additional Rent shall be equitably reduced
in proportion to the area of the Premises which has been taken for the balance
of the Term.

 

(d)           If a part or all of the Premises shall be taken or condemned, all
compensation awarded upon such condemnation or taking shall go to Landlord and
Tenant shall have no claim thereto other than Tenant’s damages associated with
moving, storage and relocation; and Tenant hereby expressly waives, relinquishes
and releases to Landlord any claim for damages or other compensation to which
Tenant might otherwise be entitled because of any such taking or limitation of
the leasehold estate hereby created, and irrevocably assigns and transfers to
Landlord any right to compensation of all or a part of the Premises or the
leasehold estate.

 

21.           ESTOPPEL CERTIFICATE.

 

(a)           Each party agrees at any time and from time to time, within ten
(10) days after the other party’s written request, to execute, acknowledge and
deliver to the other party a written instrument in recordable form certifying
all information reasonably requested, including but not limited to, the
following: that this Lease is unmodified and in full force and effect (or if
there have been modifications, that it is in full force and effect as modified
and stating the modifications), the Commencement Date, the expiration date of
this Lease, the square footage of the Premises, the rental rates applicable to
the Premises, the dates to which Rent, Additional Rent, and other charges have
been paid in advance, if any, and stating whether or not to the best knowledge
of the party signing such certificate, the requesting party is in default in the
performance of any covenant, agreement or condition contained in this Lease and,
if so, specifying each such default of which the signer may have knowledge. It
is intended that any such certification and statement delivered pursuant to this
Article may be relied upon by any prospective purchaser of the Project or any
mortgagee thereof or any assignee of Landlord’s interest in this Lease or of any
mortgage upon the fee of the Premises or any part thereof.

 

22.           DEFAULT.

 

If:

 

(a)           Tenant fails to pay any installment of Fixed Rent or any amount of
Additional Rent when due; provided, however, Landlord shall provide written
notice of the failure to pay such Rent and Tenant shall have a three (3)
business day grace period from its receipt of such Landlord’s notice (facsimile
receipt being deemed to be notice hereunder) within which to pay such Rent
without creating a default hereunder. The late fee set forth in Article 5 hereof
shall be due on the first day after such payment is due irrespective of the
foregoing notice and grace period. No additional notice shall be required
thereafter and Landlord shall be entitled to immediately exercise its remedies
hereunder if payment is not received during the grace period,

 

(b)           Tenant “vacates” the Premises (other than in the case of a
permitted subletting or assignment) or permits the same to be unoccupied

 

(c)           Tenant fails to bond over a construction or mechanics lien within
the time period set forth in Article 11,

 

(d)           Tenant fails to observe or perform any of Tenant’s other
non-monetary agreements or obligations herein contained within thirty (30) days
after written notice specifying the default, or the expiration of such
additional time period as is reasonably necessary to cure such default not to
exceed sixty (60) days after written notice specifying the default, provided
Tenant immediately commences and thereafter proceeds with all due diligence and
in good faith to cure such default,

 

13

--------------------------------------------------------------------------------


 

(e)           Tenant makes any assignment for the benefit of creditors,

 

(f)            a petition is filed or any proceeding is commenced against Tenant
or by Tenant under any federal or state bankruptcy or insolvency law and such
petition or proceeding is not dismissed within thirty (30) days,

 

(g)           a receiver or other official is appointed for Tenant or for a
substantial part of Tenant’s assets or for Tenant’s interests in this Lease,

 

(h)           any attachment or execution against a substantial part of Tenant’s
assets or of Tenant’s interests in this Lease remains unstayed or undismissed
for a period of more than ten (10) days, or

 

(i)            a substantial part of Tenant’s assets or of Tenant’s interest in
this Lease is taken by legal process in any action against Tenant,

 

then, in any such event, an Event of Default shall be deemed to exist and Tenant
shall be in default hereunder.

 

If an Event of Default shall occur, the following provisions shall apply and
Landlord shall have, in addition to all other rights and remedies available at
law or in equity, the rights and remedies set forth therein, which rights and
remedies may be exercised upon or at any time following the occurrence of an
Event of Default unless, prior to such exercise, Landlord shall agree in writing
with Tenant that the Event(s) of Default has been cured by Tenant in all
respects.

 

(a)           Acceleration of Rent. By notice to Tenant, Landlord shall have the
right to accelerate all Fixed Rent and all expense installments due hereunder
and otherwise payable in installments over the remainder of the Term, and, at
Landlord’s option, any other Additional Rent to the extent that such Additional
Rent can be determined and calculated to a fixed sum; and the amount of
accelerated rent to the termination date, without further notice or demand for
payment, shall be due and payable by Tenant within five (5) days after Landlord
has so notified Tenant, such amount collected from Tenant shall be discounted to
present value using an interest rate of six percent (6%) per annum. Additional
Rent which has not been included, in whole or in part, in accelerated rent,
shall be due and payable by Tenant during the remainder of the Term, in the
amounts and at the times otherwise provided for in this Lease.

 

Notwithstanding the foregoing or the application of any rule of law based on
election of remedies or otherwise, if Tenant fails to pay the accelerated rent
in full when due, Landlord thereafter shall have the right by notice to Tenant,
(i) to terminate Tenant’s further right to possession of the Premises and (ii)
to terminate this Lease under subparagraph (b) below; and if Tenant shall have
paid part but not all of the accelerated rent, the portion thereof attributable
to the period equivalent to the part of the Term remaining after Landlord’s
termination of possession or termination of this Lease shall be applied by
Landlord against Tenant’s obligations owing to Landlord, as determined by the
applicable provisions of subparagraphs (c) and (d) below.

 

(b)           Termination of Lease. By notice to Tenant, Landlord shall have the
right to terminate this Lease as of a date specified in the notice of
termination and in such case, Tenant’s rights, including any based on any option
to renew, to the possession and use of the Premises shall end absolutely as of
the termination date; and this Lease shall also terminate in all respects except
for the provisions hereof regarding Landlord’s damages and Tenant’s liabilities
arising prior to, out of and following the Event of Default and the ensuing
termination.

 

Following such termination and the notice of same provided above (as well as
upon any other termination of this Lease by expiration of the Term or otherwise)
Landlord immediately shall have the right to recover possession of the Premises;
and to that end, Landlord may enter the Premises and take possession, without
the necessity of giving Tenant any notice to quit or any other further notice,
with or without legal process or proceedings, and in so doing Landlord may
remove Tenant’s property (including any improvements or additions to the
Premises which Tenant made, unless made with Landlord’s consent which expressly
permitted Tenant to not

 

14

--------------------------------------------------------------------------------


 

remove the same upon expiration of the Term), as well as the property of others
as may be in the Premises, and make disposition thereof in such manner as
Landlord may deem to be commercially reasonable and necessary under the
circumstances.

 

(c)           Tenant’s Continuing Obligations/Landlord’s  Reletting Rights.

 

(i)            Unless and until Landlord shall have terminated this Lease under
subparagraph (b) above, Tenant shall remain fully liable and responsible to
perform all of the covenants and to observe all the conditions of this Lease
throughout the remainder of the Term to the early termination date; and, in
addition, Tenant shall pay to Landlord, upon demand and as Additional Rent, the
total sum of all costs, losses, damages and expenses, including reasonable
attorneys’ fees, as Landlord incurs, directly or indirectly, because of any
Event of Default having occurred.

 

(ii)           If Landlord either terminates Tenant’s right to possession
without terminating this Lease or terminates this Lease and Tenant’s leasehold
estate as above provided, then, subject to the provisions below, Landlord shall
have the unrestricted right to relet the Premises or any part(s) thereof to such
tenant(s) on such provisions and for such period(s) as Landlord may deem
appropriate. Landlord agrees, however, to use reasonable efforts to mitigate its
damages, provided that Landlord shall not be liable to Tenant for its inability
to mitigate damages if it shall endeavor to relet the Premises in like manner as
it offers other comparable vacant space or property available for leasing to
others in the Project of which the Building is a part. If Landlord relets the
Premises after such a default, the costs recovered from Tenant shall be
reallocated to take into consideration any additional rent which Landlord
receives from the new tenant which is in excess to that which was owed by
Tenant.

 

(iii)          Notwithstanding anything in this Lease to the contrary, in the
event of a default under this Lease (including the filing of bankruptcy by or
against Tenant), all personal property of Tenant at the Building, shall become
Landlord’s property, shall constitute security of Tenant’s obligations under
this Lease and shall not be removed by Tenant from the Building.

 

(d)           Landlord’s Damages.

 

(i)            The damages which Landlord shall be entitled to recover from
Tenant shall be the sum of:

 

(A)               all Fixed Rent and Additional Rent accrued and unpaid as of
the termination date; and

 

(B)               (i)  all costs and expenses incurred by Landlord in recovering
possession of the Premises, including removal and storage of Tenant’s property,
(ii) the costs and expenses of restoring the Premises to the condition in which
the same were to have been surrendered by Tenant as of the expiration of the
Term, and (iii) the costs of reletting commissions; and

 

(C)               all Fixed Rent and Additional Rent (to the extent that the
amount(s) of Additional Rent has been then determined) otherwise payable by
Tenant over the remainder of the Term as reduced to present value.

 

Less deducting from the total determined under subparagraphs (A), (B) and (C)
all Rent and all other Additional Rent to the extent determinable as aforesaid,
(to the extent that like charges would have been payable by Tenant) which
Landlord receives from other tenant(s) by reason of the leasing of the Premises
or part during or attributable to any period falling within the otherwise
remainder of the Term.

 

(ii)           The damage sums payable by Tenant under the preceding provisions
of this paragraph (d) shall be payable on demand from time to time as the
amounts are determined; and if from Landlord’s subsequent receipt of rent as
aforesaid from reletting, there be any excess payment(s) by Tenant by reason of
the

 

15

--------------------------------------------------------------------------------


 

crediting of such rent thereafter received, the excess payment(s) shall be
refunded by Landlord to Tenant, without interest.

 

(iii)          Landlord may enforce and protect the rights of Landlord hereunder
by a suit or suits in equity or at law for the specific performance of any
covenant or agreement contained herein, and for the enforcement of any other
appropriate legal or equitable remedy, including, without limitation, injunctive
relief, and for recovery of consequential damages and all moneys due or to
become due from Tenant under any of the provisions of this Lease.

 

(e)           Landlord’s Right to Cure. Without limiting the generality of the
foregoing, if Tenant shall be in default in the performance of any of its
obligations hereunder, Landlord, without being required to give Tenant any
notice or opportunity to cure, may (but shall not be obligated to do so), in
addition to any other rights it may have in law or in equity, cure such default
on behalf of Tenant, and Tenant shall reimburse Landlord upon demand for any
sums paid or costs incurred by Landlord in curing such default, including
reasonable attorneys’ fees and other legal expenses, together with interest at
10% per annum Rate from the dates of Landlord’s incurring of costs or expenses.

 

Tenant further waives the right to any notices to quit as may be specified in
the Landlord and Tenant Act of Pennsylvania, Act of April 6, 1951, as amended,
or any similar or successor provision of law, and agrees that five (5) days
notice shall be sufficient in any case where a longer period may be statutorily
specified.

 

(f)            Additional Remedies. In addition to, and not in lieu of any of
the foregoing rights granted to Landlord:

 

(i)            TENANT HEREBY EMPOWERS ANY PROTHONOTARY, CLERK OF COURT OR
ATTORNEY OF ANY COURT OF RECORD TO APPEAR FOR TENANT IN ANY AND ALL ACTIONS
WHICH MAY BE BROUGHT FOR ANY RENT, OR ANY CHARGES HEREBY RESERVED OR DESIGNATED
AS RENT OR ANY OTHER SUM PAYABLE BY TENANT TO LANDLORD UNDER OR BY REASON OF
THIS LEASE (INCLUDING, WITHOUT LIMITATION, ANY SUM PAYABLE UNDER SUBPARAGRAPHS
(a) THROUGH (e) OF THIS ARTICLE 22, AND TO SIGN FOR TENANT AN AGREEMENT FOR
ENTERING IN ANY COMPETENT COURT AN ACTION OR ACTIONS FOR THE RECOVERY OF SAID
RENT, CHARGES AND OTHER SUMS, AND IN SAID SUIT OR IN SAID ACTION OR ACTIONS TO
CONFESS JUDGMENT AGAINST TENANT FOR ALL OR ANY PART OF THE RENT SPECIFIED IN
THIS LEASE AND THEN UNPAID INCLUDING, AT LANDLORD’S OPTION, THE RENT FOR THE
ENTIRE UNEXPIRED BALANCE OF THE TERM OF THIS LEASE, AND ALL OR ANY PART OF ANY
OTHER OF SAID CHARGES OR SUMS, AND FOR INTEREST AND COSTS TOGETHER WITH
REASONABLE ATTORNEY’S FEES OF 5%. SUCH AUTHORITY SHALL NOT BE EXHAUSTED BY ONE
EXERCISE THEREOF, BUT JUDGMENT MAY BE CONFESSED AS AFORESAID FROM TIME TO TIME
AS OFTEN AS ANY OF SAID RENT OR SUCH OTHER SUMS, CHARGES, PAYMENTS, COSTS AND
EXPENSES SHALL FALL DUE OR BE IN ARREARS, AND SUCH POWERS MAY BE EXERCISED AS
WELL AFTER THE EXPIRATION OF THE TERM OR DURING ANY EXTENSION OR RENEWAL OF THIS
LEASE.

 

(ii)           WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE
TERMINATED BY COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER
DURING THE TERM OF THIS LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN
AND AS SOON AS THE TERM HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE
EXPIRED, IT SHALL BE LAWFUL FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN
AGREEMENT FOR ENTERING IN ANY COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN
EJECTMENT AGAINST TENANT AND ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF
LANDLORD SO DESIRES, A WRIT OF EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH,
WITHOUT ANY PRIOR WRIT OF PROCEEDINGS, WHATSOEVER, AND PROVIDED THAT IF FOR ANY
REASON AFTER SUCH ACTION SHALL HAVE BEEN COMMENCED THE SAME SHALL BE

 

16

--------------------------------------------------------------------------------


 

DETERMINED AND THE POSSESSION OF THE PREMISES HEREBY DEMISED REMAIN IN OR BE
RESTORED TO TENANT, LANDLORD SHALL HAVE THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR
DEFAULTS, OR UPON THE TERMINATION OF THIS LEASE AS HEREINBEFORE SET FORTH, TO
BRING ONE OR MORE ACTION OR ACTIONS AS HEREINBEFORE SET FORTH TO RECOVER
POSSESSION OF THE SAID PREMISES.

 

In any action to confess judgment in ejectment or for rent in arrears, Landlord
shall first cause to be filed in such action an affidavit made by it or someone
acting for it setting forth the facts necessary to authorize the entry of
judgment, of which facts such affidavit shall be conclusive evidence, and if a
true copy of this Lease (and of the truth of the copy such affidavit shall be
sufficient evidence) be filed in such action, it shall not be necessary to file
the original as a warrant of attorney, any rule of Court, custom or practice to
the contrary notwithstanding.

 

               (INITIAL). TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT
TENANT HAS VOLUNTARILY, KNOWINGLY AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS
RIGHTS TO A PREJUDGMENT HEARING BY AGREEING TO THE TERMS OF THE FOREGOING
PARAGRAPHS REGARDING CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES
THAT IN THE EVENT OF DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING
OBTAINING POSSESSION PURSUANT TO A JUDGMENT BY CONFESSION AND ALSO OBTAINING A
MONEY JUDGEMENT FOR PAST DUE AND ACCELERATED AMOUNTS AND EXECUTING UPON SUCH
JUDGMENT. IN SUCH EVENT AND SUBJECT TO THE TERMS SET FORTH HEREIN, LANDLORD
SHALL PROVIDE FULL CREDIT TO TENANT FOR ANY MONTHLY CONSIDERATION WHICH LANDLORD
RECEIVES FOR THE LEASED PREMISES IN MITIGATION OF ANY OBLIGATION OF TENANT TO
LANDLORD FOR THAT MONEY. FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY CLAIM
AGAINST LANDLORD AND LANDLORD’S COUNSEL FOR VIOLATION OF TENANT’S CONSTITUTIONAL
RIGHTS IN THE EVENT THAT JUDGMENT IS CONFESSED PURSUANT TO THIS LEASE.

 

(g)           Interest on Damage Amounts. Any sums payable by Tenant hereunder,
which are not paid after the same shall be due, shall bear interest from that
day until paid at the rate of four (4%) percent over the then Prime Rate as
published daily under the heading “Money Rates” in The Wall Street Journal,
unless such rate be usurious as applied to Tenant, in which case the highest
permitted legal rate shall apply (the “Default Rate”).

 

(h)           Landlord’s Statutory Rights. Landlord shall have all rights and
remedies now or hereafter existing at law or in equity with respect to the
enforcement of Tenant’s obligations hereunder and the recovery of the Premises.
No right or remedy herein conferred upon or reserved to Landlord shall be
exclusive of any other right or remedy, but shall be cumulative and in addition
to all other rights and remedies given hereunder or now or hereafter existing at
law. Landlord shall be entitled to injunctive relief in case of the violation,
or attempted or threatened violation, of any covenant, agreement, condition or
provision of this Lease, or to a decree compelling performance of any covenant,
agreement, condition or provision of this Lease.

 

(i)            Remedies Not Limited. Nothing herein contained shall limit or
prejudice the right of Landlord to exercise any or all rights and remedies
available to Landlord by reason of default or to prove for and obtain in
proceedings under any bankruptcy or insolvency laws, an amount equal to the
maximum allowed by any law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damage referred to
above.

 

(j)            No Waiver by Landlord. No delay or forbearance by Landlord in
exercising any right or remedy hereunder, or Landlord’s undertaking or
performing any act or matter which is not expressly required to be undertaken by
Landlord shall be construed, respectively, to be a waiver of Landlord’s rights
or to represent any agreement by Landlord to undertake or perform such act or
matter thereafter. Waiver by Landlord of any breach by Tenant of any covenant or
condition herein contained (which waiver shall be effective only if so expressed
in writing by Landlord) or failure by Landlord to exercise any right or remedy
in respect of any such breach shall not constitute a waiver or relinquishment
for the future of Landlord’s right to have any such covenant or condition duly
performed

 

17

--------------------------------------------------------------------------------


 

or observed by Tenant, or of Landlord’s rights arising because of any subsequent
breach of any such covenant or condition nor bar any right or remedy of Landlord
in respect of such breach or any subsequent breach. Landlord’s receipt and
acceptance of any payment from Tenant which is tendered not in conformity with
the provisions of this Lease or following an Event of Default (regardless of any
endorsement or notation on any check or any statement in any letter accompanying
any payment) shall not operate as an accord and satisfaction or a waiver of the
right of Landlord to recover any payments then owing by Tenant which are not
paid in full, or act as a bar to the termination of this Lease and the recovery
of the Premises because of Tenant’s previous default.

 

23.           LANDLORD’S LIEN.

 

In addition to any applicable common law or statutory lien, none of which are to
be deemed waived by Landlord, Landlord shall have, at all times, and Tenant
hereby grants to Landlord, a valid lien and security interest to secure payment
of all rentals and other sums of money becoming due hereunder from Tenant, and
to secure payment of any damages or loss which Landlord may suffer by reason of
the breach by Tenant of any covenant, agreement or condition contained herein,
upon all goods, wares, equipment, fixtures, furniture, improvements and other
personal property of Tenant which may hereafter be situated on the Premises, and
all proceeds therefrom, and such property shall not be removed therefrom without
the consent of Landlord until all arrearage in Rent as well as any and all other
sums of money then due to Landlord hereunder shall first have been paid and
discharged and all the covenants, agreements and conditions hereof have been
fully complied with and performed by Tenant. Landlord covenants and agrees to
subordinate the lien granted hereunder to any commercial lender which Tenant
grants a security interest. Upon the occurrence of an Event of Default by
Tenant, but subject to Tenant’s lender rights, if any, after the expiration of
all stated notice and cure periods, Landlord may, in addition to any other
remedies provided herein, peaceably enter upon the Premises and take possession
of any and all goods, wares, equipment, fixtures, furniture, improvements and
other personal property of Tenant situated on the Premises, without liability
for trespass or conversion, and sell the same at public or private sale, with or
without having such property at the sale, after giving Tenant reasonable notice
of time and place of any public sale or of the time after which any private sale
is to be made, at which sale Landlord or its assigns may purchase unless
otherwise prohibited by law. Unless otherwise provided by law, and without
intending to exclude any other manner of giving Tenant reasonable notice, the
requirement of reasonable notice shall be met if such notice is given in the
manner prescribed in Article 28 of this Lease at least five (5) days before the
time of sale. The proceeds from any such disposition, less all expenses
connected with the taking of possession, holding and selling of the property
(including reasonable attorney’s fees and other expenses), shall be applied as a
credit against the indebtedness secured by the security interest granted in this
Article 23. Any surplus shall be paid to Tenant or as otherwise required by law;
and Tenant shall pay any deficiencies forthwith. Upon request by Landlord,
Tenant agrees to execute and deliver to Landlord a financing statement in form
sufficient to perfect the security interest of Landlord in the aforementioned
property and proceeds thereof under the provisions of the Uniform Commercial
Code in force in the Commonwealth of Pennsylvania. Notwithstanding the
foregoing, the parties acknowledge and agree that Tenant’s lender may have
superior rights to the property noted herein. After notice by Landlord in
accordance with Article 28 hereof, Tenant shall use its best efforts to obtain,
within forty-five (45) days of such notice, a waiver of all such rights from its
lender in this regard, and, failing to obtain such waiver, that Tenant shall use
its best efforts to obtain from such lender, the right to grant a subordinated
lien to Landlord in such goods, second only to the lien of such lender.

 

24.           LANDLORD’S REPRESENTATIONS AND WARRANTIES.

 

Landlord represents and warrants to Tenant that:  (a) Landlord is the owner of
the Building and the Project; (b) Landlord has the authority to enter into this
Lease and (c) the person executing this Lease is duly authorized to execute and
deliver this Lease on behalf of Landlord.

 

25.           SURRENDER.

 

Tenant shall, at the expiration of the Term, promptly quit and surrender the
Premises in good order and condition and in conformity with the applicable
provisions of this Lease, excepting only reasonable wear and tear and damage by
fire or other insured casualty. Tenant shall have no right to hold over beyond
the expiration of

 

18

--------------------------------------------------------------------------------


 

the Term and in the event Tenant shall fail to deliver possession of the
Premises as herein provided, such occupancy shall not be construed to effect or
constitute other than a tenancy at sufferance. During any period of occupancy 
beyond the expiration of the Term the amount of rent owed to Landlord by Tenant
shall automatically become two hundred percent (200%) the sum of the Rent as
those sums are at that time calculated under the provisions of the Lease. If
Tenant fails to surrender the space within thirty (30) days of the termination
date, Landlord may elect to automatically extend the Term for an additional
month or additional year, at Landlord’s option, with a Rent of two hundred
percent (200%) the sum of the Rent as those sums are at that time calculated
under the provisions of the Lease. The acceptance of rent by Landlord or the
failure or delay of Landlord in notifying or evicting Tenant following the
expiration or sooner termination of the Term shall not create any tenancy rights
in Tenant and any such payments by Tenant may be applied by Landlord against its
costs and expenses, including attorney’s fees, incurred by Landlord as a result
of such holdover.

 

26.           RULES AND REGULATIONS.

 

Tenant agrees that at all times during the terms of this Lease (as same may be
extended) it, its employees, agents, invitees and licenses shall comply with all
rules and regulations as Landlord may from time to time promulgate provided they
do not increase the financial burdens of Tenant or unreasonably restrict
Tenant’s rights under this Lease. Tenant’s right to dispute the reasonableness
of any changes in or additions to the Rules and Regulations shall be deemed
waived unless asserted to Landlord within ten (10) business days after Landlord
shall have given Tenant written notice of any such adoption or change. In case
of any conflict or inconsistency between the provisions of this Lease and any
Rules and Regulations, the provisions of this Lease shall control. Landlord
shall have no duty or obligation to enforce any Rule and Regulation, or any
term, covenant or condition of any other lease, against any other tenant, and
Landlord’s failure or refusal to enforce any Rule or Regulation or any term,
covenant of condition of any other lease against any other tenant shall be
without liability of Landlord to Tenant. However, if Landlord does enforce Rules
or Regulations, Landlord shall endeavor to enforce same equally in a
non-discriminatory manner.

 

27.           GOVERNMENTAL REGULATIONS.

 

(a)           Tenant shall, in the use and occupancy of the Premises and the
conduct of Tenant’s business or profession therein, at all times comply with all
applicable laws, ordinances, orders, notices, rules and regulations of the
federal, state and municipal governments, or any of their departments and the
regulations of the insurers of the Premises, Building and/or Project.

 

(b)           Without limiting the generality of the foregoing, Tenant shall (i)
obtain, at Tenant’s expense, before engaging in Tenant’s business or profession
within the Premises, all necessary licenses and permits including (but not
limited to) state and local business licenses or permits, and (ii) remain in
compliance with and keep in full force and effect at all times all licenses,
consents and permits necessary for the lawful conduct of Tenant’s business or
profession at the Premises. Tenant shall pay all personal property taxes, income
taxes and other taxes, assessments, duties, impositions and similar charges
which are or may be assessed, levied or imposed upon Tenant and which, if not
paid, could be liened against the Premises or against Tenant’s property therein
or against Tenant’s leasehold estate.

 

(c)           Landlord shall be responsible for compliance with Title III of the
Americans with Disabilities Act of l990, 42 U.S.C. ‘12181 et seq. and its
regulations, (collectively, the “ADA”) (i) as to the design and construction of
exterior common areas (e.g. sidewalks and parking areas) and (ii) with respect
to the initial design and construction of the Premises. Except as set forth
above in the initial sentence hereto, Tenant shall be responsible for compliance
with the ADA in all other respects concerning the use and occupancy of the
Premises, which compliance shall include, without limitation (i) provision for
full and equal enjoyment of the goods, services, facilities, privileges,
advantages or accommodations of the Premises as contemplated by and to the
extent required by the ADA, (ii) compliance relating to requirements under the
ADA or amendments thereto arising after the date of this Lease and (iii)
compliance relating to the design, layout, renovation, redecorating,
refurbishment, alteration, or improvement to the Premises made or requested by
Tenant at any time following the Commencement Date.

 

19

--------------------------------------------------------------------------------


 

28.           NOTICES.

 

(a)           Wherever in this Lease it shall be required or permitted that
notice or demand be given or served by either party to this Lease to or on the
other party, such notice or demand shall be deemed to have been duly given or
served if in writing and either: (i) personally served; (ii) delivered by
pre-paid nationally recognized overnight courier service (e.g. Federal Express)
with evidence of receipt required for delivery; (iii) forwarded by Registered or
Certified mail, return receipt requested, postage prepaid; (iv) facsimile with a
copy mailed by first class United States mail or (v) e-mailed with evidence of
receipt and delivery of a copy of the notice by first class mail; in all such
cases addressed to the parties at the addresses set forth in Article 1(k)
hereof. Each such notice shall be deemed to have been given to or served upon
the party to which addressed on the date the same is delivered or delivery is
refused. Either party hereto may change its address to which said notice shall
be delivered or mailed by giving written notice of such change to the other
party hereto, as herein provided.

 

29.           BROKERS.

 

Landlord and Tenant each represents and warrants to the other that such party
has had no dealings, negotiations or consultations with respect to the Premises
or this transaction with any broker or finder; and that otherwise no broker or
finder called the Premises to Tenant’s attention for lease or took any part in
any dealings, negotiations or consultations with respect to the Premises or this
Lease. Each party agrees to indemnify and hold the other harmless from and
against all liability, cost and expense, including attorney’s fees and court
costs, arising out of any misrepresentation or breach of warranty under this
Article.

 

30.           CHANGE OF BUILDING/PROJECT NAME.

 

Landlord reserves the right at any time and from time to time to change the name
by which the Building and/or Project is designated.

 

31.           LANDLORD’S LIABILITY.

 

Landlord’s obligations hereunder shall be binding upon Landlord only for the
period of time that Landlord is in ownership of the Building; and, upon
termination of that ownership, Tenant, except as to any obligations which are
then due and owing, shall look solely to Landlord’s successor in interest in the
Building for the satisfaction of each and every obligation of Landlord
hereunder. Landlord shall have no personal liability under any of the terms,
conditions or covenants of this Lease and Tenant shall look solely to the equity
of Landlord in the Building of which the Premises form a part for the
satisfaction of any claim, remedy or cause of action accruing to Tenant as a
result of the breach of any section of this Lease by Landlord. In addition to
the foregoing, no recourse shall be had for an obligation of Landlord hereunder,
or for any claim based thereon or otherwise in respect thereof, against any
past, present or future trustee, member, partner, shareholder, officer,
director, partner, agent or employee of Landlord, whether by virtue of any
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise, all such other liability being expressly waived and released by
Tenant with respect to the above-named individuals and entities.

 

32.           AUTHORITY.

 

Tenant represents and warrants that (a) Tenant is duly organized, validly
existing and legally authorized to do business in the Commonwealth of
Pennsylvania, and (b) the persons executing this Lease are duly authorized to
execute and deliver this Lease on behalf of Tenant.

 

33.           NO OFFER.

 

The submission of the Lease by Landlord to Tenant for examination does not
constitute a reservation of or option for the Premises or of any other space
within the Building or in other buildings owned or

 

20

--------------------------------------------------------------------------------


 

managed by Landlord or its affiliates. This Lease shall become effective as a
Lease only upon the execution and legal delivery thereof by both parties hereto.

 

34.           RENEWAL.

 

Provided Tenant is neither in default at the time of exercise nor has Tenant
ever been in default (irrespective of the fact that Tenant cured such default)
of any monetary obligations under this Lease more than twice during the Term and
such monetary default aggregates in excess of $60,000, and Tenant is fully
occupying the Premises and the Lease is in full force and effect, Tenant shall
have the right to renew this Lease for one (1) term of five (5) years each
beyond the end of the initial Term (each, a “Renewal Term”). Tenant shall
furnish written notice of intent to renew one (1) year prior to the expiration
of the applicable Term, failing which, such renewal right shall be deemed
waived; time being of the essence. The terms and conditions of this Lease during
each Renewal Term shall remain unchanged except that the annual Fixed Rent for
each Renewal Term shall be the greater of (i) the Fixed Rent for the term
expiring, and (ii) Fair Market Rent (as such term is hereinafter defined), with
in any event, annual increases. All factors regarding Additional Rent shall
remain unchanged, and no Tenant allowance shall be included in the absence of
further agreement by the parties. Anything herein contained to the contrary
notwithstanding, Tenant shall have no right to renew the term hereof other than
or beyond the one (1) consecutive five (5) year term hereinabove described. It
shall be a condition of each such Renewal Term that Landlord and Tenant shall
have executed, not less than six (6) months prior to the expiration of the then
expiring term hereof, an appropriate amendment to this Lease, in form and
content satisfactory to each of them, memorializing the extension of the term
hereof for the next ensuing Renewal Term.

 

For purposes of this Lease, “Fair Market Rent” shall mean the base rent, for
comparable space, net of all free or reduced rent periods, work letters, cash
allowances, fit-out periods and other tenant inducement concessions however
denominated except as hereinafter provided. In determining the Fair Market Rent,
Landlord, Tenant and any appraiser shall take into account applicable
measurement and the loss factors, applicable lengths of lease term, differences
in size of the space demised, the location of the Building and comparable
buildings, amenities in the Building and comparable buildings, the ages of the
Building and comparable buildings, differences in base years or stop amounts for
operating expenses and tax escalations and other factors normally taken into
account in determining Fair Market Rent. The Fair Market Rent shall reflect the
level of improvement made or to be made by Landlord to the space under this
Lease. If Landlord and Tenant cannot agree on the Fair Market Rent, the Fair
Market Rent shall be established by the following procedure: (1) Tenant and
Landlord shall agree on a single MAI certified appraiser who shall have a
minimum of ten (10) years experience in real estate leasing in the market in
which the Premises is located, (2) Landlord and Tenant shall each notify the
other (but not the appraiser), of its determination of such Fair Market Rent and
the reasons therefor, (3) during the next seven (7) days both Landlord and
Tenant shall prepare a written critique of the other’s determination and shall
deliver it to the other party, (4) on the tenth (10th) day following delivery of
the critiques to each other, Landlord’s and Tenant’s determinations and
critiques (as originally submitted to the other party, with no modifications
whatsoever) shall be submitted to the appraiser, who shall decide whether
Landlord’s or Tenant’s determination of Fair Market Rent is more correct. The
determinations so chosen shall be the Fair Market Rent. The appraiser shall not
be empowered to choose any number other than the Landlord’s or Tenant’s. The
fees of the appraiser shall be paid by the non-prevailing party.

 

35.           INTENTIONALLY OMITTED.

 

36.           TENANT FINANCIAL INFORMATION.

 

Any time and from time to time during the Term (but not more than once during
any twelve month period unless a default has occurred under this Lease or
Landlord has a reasonable basis to suspect that Tenant has suffered a material
adverse change in its financial position) upon not less than thirty (30) days
prior written request from Landlord, Tenant shall deliver to Landlord: (i) a
current, accurate, complete and detailed balance sheet of Tenant (dated no more
than thirty (30) days prior to such delivery), a profit and loss statement, a
cash flow summary and all relevant accounting footnotes, all prepared in
accordance with generally accepted accounting principles consistently applied
and certified by the Chief Financial Officer of Tenant to be a fair and true
presentation of

 

21

--------------------------------------------------------------------------------


 

Tenant’s current financial position; and (ii) a current, accurate, complete and
detailed financial statements of Tenant audited by an independent certified
public accountant for the last applicable calendar year. Tenant agrees that its
failure to strictly comply with this Article 38 shall constitute a material
Default by Tenant under this Lease. Landlord shall keep all information provided
hereunder strictly confidential.

 

37.           MISCELLANEOUS PROVISIONS.

 

(a)           Successors. The respective rights and obligations provided in this
Lease shall bind and inure to the benefit of the parties hereto, their
successors and assigns; provided, however, that no rights shall inure to the
benefit of any successors or assigns of Tenant unless Landlord’s written consent
for the transfer to such successor and/or assignee has first been obtained as
provided in Article 12 hereof.

 

(b)           Governing Law. This Lease shall be construed, governed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to principles relating to conflicts of law.

 

(c)           Severability. If any provisions of this Lease shall be held to be
invalid, void or unenforceable, the remaining provisions hereof shall in no way
be affected or impaired and such remaining provisions shall remain in full force
and effect.

 

(d)           Captions. Marginal captions, titles or exhibits and riders and the
table of contents in this Lease are for convenience and reference only, and are
in no way to be construed as defining, limiting or modifying the scope or intent
of the various provisions of this Lease.

 

(e)           Gender. As used in this Lease, the word “person” shall mean and
include, where appropriate, an individual, corporation, partnership or other
entity; the plural shall be substituted for the singular, and the singular for
the plural, where appropriate; and the words of any gender shall mean to include
any other gender.

 

(f)            Entire Agreement. This Lease, including the Exhibits and any
Riders hereto (which are hereby incorporated by this reference, except that in
the event of any conflict between the printed portions of this Lease and any
Exhibits or Riders, the term of such Exhibits or Riders shall control),
supersedes any prior discussions, proposals, negotiations and discussions
between the parties and the Lease contains all the agreements, conditions,
understandings, representations and warranties made between the parties hereto
with respect to the subject matter hereof, and may not be modified orally or in
any manner other than by an agreement in writing signed by both parties hereto
or their respective successors in interest. Without in any way limiting the
generality of the foregoing, this Lease can only be extended pursuant to the
terms hereof, and in Tenant’s case, with the terms hereof, with the due exercise
of an option (if any) contained herein pursuant to a written agreement signed by
both Landlord and Tenant specifically extending the term. No negotiations,
correspondence by Landlord or offers to extend the term shall be deemed an
extension of the termination date for any period whatsoever.

 

(g)           Counterparts. This Lease may be executed in any number of
counterparts, each of which when taken together shall be deemed to be one and
the same instrument.

 

(h)           Telefax Signatures. The parties acknowledge and agree that
notwithstanding any law or presumption to the contrary a telefaxed signature of
either party whether upon this Lease or any related document shall be deemed
valid and binding and admissible by either party against the other as if same
were an original ink signature.

 

(i)            Calculation of Time. In computing any period of time prescribed
or allowed by any provision of this Lease, the day of the act, event or default
from which the designated period of time begins to run shall not be included.
The last day of the period so computed shall be included, unless it is a
Saturday, Sunday or a legal holiday, in which event the period runs until the
end of the next day which is not a Saturday, Sunday, or legal holiday. Unless
otherwise provided herein, all Notices and other periods expire as of 5:00 p.m.
(local time in Newtown Square, Pennsylvania) on the last day of the Notice or
other period.

 

22

--------------------------------------------------------------------------------


 

(j)            No Merger. There shall be no merger of this Lease or of the
leasehold estate hereby created with the fee estate in the Premises or any part
thereof by reason of the fact that the same person, firm, corporation, or other
legal entity may acquire or hold, directly or indirectly, this Lease of the
leasehold estate and the fee estate in the Premises or any interest in such fee
estate, without the prior written consent of Landlord’s mortgagee.

 

(k)           Time of the Essence. TIME IS OF THE ESSENCE IN ALL PROVISIONS OF
THIS LEASE, INCLUDING ALL NOTICE PROVISIONS TO BE PERFORMED BY OR ON BEHALF OF
TENANT.

 

(l)            Recordation of Lease. Tenant shall not record this Lease without
the written consent of

 

Landlord.

 

(m)          Accord and Satisfaction. No payment by Tenant or receipt by
Landlord of a lesser amount than any payment of Fixed Rent or Additional Rent
herein stipulated shall be deemed to be other than on account of the earliest
stipulated Fixed Rent or Additional Rent due and payable hereunder, nor shall
any endorsement or statement or any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction. Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other right or remedy provided for in this
Lease, at law or in equity.

 

(n)           No Partnership. Landlord does not, in any way or for any purpose,
become a partner of Tenant in the conduct of its business, or otherwise, or
joint venturer or a member of a joint enterprise with Tenant. This Lease
establishes a relationship solely of that of a landlord and tenant.

 

(o)           Guaranty. In order to induce Landlord to execute this Lease,
Tenant agrees that Landlord may, at its option, at the time of the execution of
this Lease or at any time during the Term, require a guaranty of the obligations
of the Tenant hereunder by a person, firm, corporation, or other entity other
than Tenant but with a business interest in Tenant, acceptable to Landlord,
which guaranty shall be in a form satisfactory to Landlord.

 

(p)           No Presumption Against Drafter. Landlord and Tenant understand,
agree, and acknowledge that:  (i) this Lease has been freely negotiated by both
parties; and (ii) that, in the event of any controversy, dispute, or contest
over the meaning, interpretation, validity, or enforceability of this Lease, or
any of its terms or conditions, there shall be no inference, presumption, or
conclusion drawn whatsoever against either party by virtue of that party having
drafted this Lease or any portion thereof.

 

(q)           Force Majeure.     If by reason of strikes or other labor
disputes, fire or other casualty (or reasonable delays in adjustment of
insurance), accidents, orders or regulations of any Federal, State, County or
Municipal authority, or any other cause beyond Landlord’s reasonable control,
Landlord is unable to furnish or is delayed in furnishing any utility or service
required to be furnished by Landlord under the provisions of this Lease or is
unable to perform or make or is delayed in performing or making any
installations, decorations, repairs, alterations, additions or improvements, or
is unable to fulfill or is delayed in fulfilling any of Landlord’s other
obligations under this Lease, no such inability or delay shall constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of Rent, except as provided in section 18(e) hereof, or
relieve Tenant from any of its other obligations under this Lease, or impose any
liability upon Landlord or its agents, by reason of inconvenience or annoyance
to Tenant, or injury to or interruption of Tenant’s business, or otherwise.

 

38.           WAIVER OF TRIAL BY JURY.

 

LANDLORD AND TENANT WAIVE THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS LEASE. THIS
WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY TENANT AND TENANT
ACKNOWLEDGES THAT NEITHER LANDLORD NOR ANY PERSON ACTING ON BEHALF OF

 

23

--------------------------------------------------------------------------------


 

LANDLORD HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. TENANT FURTHER ACKNOWLEDGES
THAT IT HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN
THE SIGNING OF THIS LEASE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL. TENANT FURTHER ACKNOWLEDGES THAT IT HAS READ
AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER PROVISION AND AS
EVIDENCE OF SAME HAS EXECUTED THIS LEASE.

 

39.           CONSENT TO JURISDICTION.

 

Tenant hereby consents to the exclusive jurisdiction of the state courts located
in Montgomery, Delaware and Philadelphia County and to the federal courts
located in the Eastern District of Pennsylvania.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
first above written.

 

LANDLORD:

TENANT:

 

 

 

 

353 ASSOCIATES

GMH MILITARY HOUSING, LLC

 

 

 

 

By:

GH 353 Associates, Inc., its general partner

 

By:

GMH Communities, LP, its sole member

 

 

 

 

 

 

 

 

 

 

By:

GMH Communities GP Trust, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

Joseph M. Macchione

 

Name:

 

 

Title:

Vice President

 

Title:

 

 

 

24

--------------------------------------------------------------------------------
